Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed April 26, 2022, claims 1, 3, 4, 6-8, 10, 15, 17, 19, 21, 25, and 26 has been amended, claims 2, 5, 11, 13-14, 20, 22-24, and 27-36 has been cancelled, claims 1, 3-4, 6-10, 12, 15-19, 21, and 25-26 are currently pending for examination.   

Response to Arguments
Regarding drawing objections applicant’s arguments, see page 14 paragraph 2, filed April 26, 2022, with respect to the drawings have been fully considered and are persuasive, in view of the claim amendments.  However, Examiner recommends submitting a substitute drawing to show the apparatus comprising: “a memory” and “a processor”. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Regarding claim objections applicant’s arguments, see page 14 paragraph 3, filed April 26, 2022, with respect to claims 6 and 15 have been fully considered and are persuasive.  The claim objections of claims 6 and 15 have been withdrawn. 
Regarding 35 U.S.C. 112 second and fourth paragraph applicant’s arguments, see page 14 paragraph 4 and page 15 paragraph 1, filed April 26, 2022, with respect to claims 1, 3-4 and 6-9 have been fully considered and are persuasive.  The 35 U.S.C. 112 second and fourth paragraph rejection of claims 1, 3-4 and 6-9  have been withdrawn. 
Regarding 35 U.S.C. 102 applicant’s arguments, see page 15 paragraph 2 - page 19 (all), filed April 26, 2022, with respect to amended claims 1, 10 and 19 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Chebib (US Pub. No.:2017/0338908).

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show an apparatus comprising: at least “one processor”; and at least “one memory”, per claim amendments.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 6, 9-10, 12, 15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US Pub. 2017/0311169), and further in view of Chebib (US Pub. No.:2017/0338908).

As per claim 1, Cai disclose An apparatus (see para. 0007-008, 0021, 0042, 0044, Figs. 1-3, base station 222) comprising: 
	at least one processor (see Fig.3, controller 304) ; and at least one memory (see Fig.3, memory 306) including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to:
receive at least one notification from at least one radio access network node controller (see para. 0042,  core network 210 includes a policy control element 218. Policy control element 218 comprises any node or element of core network 210 that formulates policies or rules for services requested by an end user), the at least one notification caused to notify the apparatus of at least one physical channel assignment policy indication (0049, 0053, criteria for allocating resources for transmissions involving a UE on the unlicensed spectrum and on the licensed spectrum. The criteria, referred to herein as spectrum selection criteria, comprise any policies or rules that are used to select the unlicensed spectrum and/or the licensed spectrum for transmissions. Policy control element 218 is also enhanced with an interface component (I/F) 244 that provides a direct interface 260 with base station 222. transmissions..." and "...direct interface with base station..., "...exchanging control signaling directly between policy control element and base station..."; Fig. 4, ref. "404" and its description in para 49 in combination with para 53); 
implement at least one physical channel assignment for resource based on the at least one physical channel assignment policy indication (see Fig.4, para. 0055, controller 304 in base station 222 provides a control message including/indicating the allocated resources toward UE 230 to enable UE 230 to perform the transmissions on the unlicensed spectrum, on the licensed spectrum, or on a combination of the unlicensed spectrum and the licensed spectrum based on the allocation (step 408),see also paras. 7 and 8; Fig. 4, ref. "406" and para 49 and 0053, controller 304 in base station 222 receives a response from policy control element 218 through network interface component 308 that includes the spectrum selection criteria for UE 230 (step 404 in FIG. 4), controller 304 is enabled to enforce the spectrum selection criteria selected for UE 230 by policy control element 218, the controller 304 processes the spectrum selection criteria to allocate resources for transmissions involving UE 230 on the licensed spectrum and on the unlicensed spectrum (step 406)); 
generate and transmit at least one assignment notification to at least one user equipment associated with the apparatus, the assignment notification caused to notify the at least one user equipment of the at least one physical channel assignment (see para. 0008, Fig.4, step 408, para. 0049, 0055, "Controller in base station 222 provides a control message including/indicating the allocated resources toward UE, (step 408}", the assignment notification to the user equipment, see also para. 0056,  when the licensed spectrum was allocated to UE 230 for transmissions, then UE 230 will exchange packets with base station 222, see also Fig.5, para. 0066, the eNodeB 522 is enabled to enforce the spectrum selection criteria selected for UE 530 by PCRF 518. To do so, eNodeB 522 processes the spectrum selection criteria to allocate resources for transmissions involving UE 530 on the unlicensed spectrum and on the licensed spectrum and the eNodeB 522  provides a control message to UE 530 indicating the spectrum(s) to use for transmissions, such as for a single session or multiple sessions / notifying the user equipment of the physical channel assignment/resources allocated).

Although Cai disclose implement at least one physical channel assignment for resource based on the at least one physical channel assignment policy indication; 

Cai however does not explicitly disclose implement at least one physical channel assignment “for at least one physical channel resource to an available physical resource block” based on the at least one physical channel assignment policy indication;

Chebib however disclose implement at least one physical channel assignment “for at least one physical channel resource to an available physical resource block” based on at least one physical channel assignment policy indication (see Fig.6, para. 0046-0053, process 600 include determining whether the PRB utilization exceeds a utilization threshold (block 610), eNB 220 compare the PRM utilization that is monitored by eNB 220 to a utilization threshold, the utilization threshold include a quantity (e.g., a number of PRBs used), and process 600 include implementing an error correction policy to optimize error correction effectiveness (block 625), when the PRB utilization is below the utilization threshold, network resources (e.g., bandwidth, physical channels, etc.) is be available for implementing error correction procedures. As such, eNB 220 implement an error correction policy that enable eNB 220 to implement an error correction procedure that is augmented (e.g., a faster rate of retransmission, a greater bandwidth per transmission, etc.) by allocating the unused network resources to performing the error correction procedure / assigning /adding/implementing one physical channel assignment “for at least one physical channel resource to an available physical resource block”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to implement at least one physical channel assignment “for at least one physical channel resource to an available physical resource block” based on the at least one physical channel assignment policy indication, as taught by Chebib, in the system of Cai, so as to enable a network device (e.g., a base station) to dynamically implement error correction procedures (e.g., HARQ, FEC, etc.) based on one or more factors, such as a level of network activity or congestion, the availability of network resources to correct failed transmissions, and the relative service requirements of failed transmissions. When network congestion is high, the network device may implement an error correction policy that is directed to, for example, the efficient use of the limited network resources that are still available (e.g., by using available network resources to correct transmission failures with the highest quality of service (QoS) requirements). However, when network congestion is low, the network device may implement an error correction policy directed to, for example, optimizing the effectiveness of rate of error correction procedures (e.g., by allocating unused network resources to retransmit information more rapidly, more frequently, with greater signal strength, see Chebib, paragraph 15.

As per claim 3, the combination Cai and Chebib disclose the apparatus of claim 1.

Cai further disclose wherein the at least one notification comprises at least one of: an indicator conveying to the apparatus an urgency factor for the at least one physical channel assignment (see para. 0013-0017, disclose  the  resource  allocation  policies  and  their  selection/ definitions); or an indicator conveying to the apparatus the at least one physical channel assignment policy indication , the indicator conveying to the apparatus the at least one physical channel assignment policy indication comprises at least one of: an indicator for minimizing a number of consumed physical resource blocks for the at least one physical channel assignment; an indicator for maximal filling of consumed physical resource blocks for the at least one physical channel assignment; an indicator for equally loading consumed physical resource blocks for the at least one physical channel assignment; an indicator for minimizing worst-case intra-cell interference for consumed physical resource blocks for the at least one physical channel assignment; an indicator for minimizing fragmentation of consumed physical resource blocks for the at least one physical channel assignment; an indicator for minimize radio resource control reconfigurations for the at least one physical channel assignment; an indicator indicating that at least a first physical resource block is not allowed to be used for the at least one physical channel assignment; or an indicator indicating that at least a second physical resource block is allowed to be used for the at least one physical channel assignment (see para 0015, 0066-0069, The options  related to "interferences" as well as "at least a second resource is allowed, paras 15, 68, and 69  ("interferences")  and paras  70 and 66  (use  of  additional resources  (i.e. resource blocks")  in the unlicensed spectrum).  

As per claim 4, the combination Cai and Chebib disclose the apparatus of claim 3. 

Cai further disclose wherein the indicator conveying to the apparatus the urgency factor for the at least one physical channel assignment comprises one of: an indicator for indicating an assignment is to be performed immediately; and an indicator for indicating an assignment is to be performed after a determined time(see para 0059-0074, details  about  those  rules  and policies of  resource  allocations  are provided  in paras  59-74 (incl.  "time/timing"  provided  in Paras  59,  67,  71  and  "prioritizing"  certain  criteria  which  reflects  the aspect  of  "urgency factor").  
As per claim 6,  the combination Cai and Chebib disclose the apparatus of claim 1. 
Cai further disclose wherein the implementing at least one physical channel assignment based on the at least one physical channel assignment policy indication implements at least one of: -0070, paras 70 and 66 (use of additional resources (i.e. resource blocks") in the unlicensed spectrum and "load balancing", corresponding to the third option).  
As per claim 9, the combination Cai and Chebib disclose the apparatus of claim 1.
Cai further disclose wherein the at least one physical channel comprises at least one of: a physical uplink control channel; a physical uplink data channel; a physical downlink control channel; a physical downlink data channel; or a random access channel (see para. 0007-0008, 0018, Fig.7, para. 0040-0041, disclosing the downlink, uplink transmissions of data and control signals, which is always accomplished through PUCCH, PDCCH, PUSCH, PDSCH).  
As per claim 10, claim 10 is rejected the same way as claim 1.
As per claim 12, claim 12 is rejected the same way as claim 3.
As per claim 15, claim 15 is rejected the same way as claim 6.

As per claim 18, claim 18 is rejected the same way as claim9.

As per claim 19, Cai disclose An apparatus (see para. 0007-008, 0021, 0042, 0044, Figs. 1-3, base station 222) comprising: 
	at least one processor (see Fig.3, controller 304) ; and 
at least one memory (see Fig.3, memory 306) including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to:
support a first interface (see   Fig.3, Network Interface 308), the first interface being from at least one radio access network node controller (see para. 0042,  core network 210 includes a policy control element 218. Policy control element 218 comprises any node or element of core network 210 that formulates policies or rules for services requested by an end user) to an apparatus and caused to notify the apparatus of at least one physical channel assignment policy indication (0049, 0053, criteria for allocating resources for transmissions involving a UE on the unlicensed spectrum and on the licensed spectrum. The criteria, referred to herein as spectrum selection criteria, comprise any policies or rules that are used to select the unlicensed spectrum and/or the licensed spectrum for transmissions. Policy control element 218 is also enhanced with an interface component (I/F) 244 that provides a direct interface 260 with base station 222. transmissions..." and "...direct interface with base station..., "...exchanging control signaling directly between policy control element and base station..."; Fig. 4, ref. "404" and its description in para 49 in combination with para 53); 
support at least one physical channel assignment for resource based on the at least one physical channel assignment policy indication (see paras. 7 and 8; Fig. 4, ref. "406" and para 49 and 0053, controller 304 in base station 222 receives a response from policy control element 218 through network interface component 308 that includes the spectrum selection criteria for UE 230 (step 404 in FIG. 4), controller 304 is enabled to enforce the spectrum selection criteria selected for UE 230 by policy control element 218, the controller 304 processes the spectrum selection criteria to allocate resources for transmissions involving UE 230 on the licensed spectrum and on the unlicensed spectrum (step 406)); 
support a second interface (see Fig.3, Radio Interface 302), the second interface being from the apparatus to at least one user equipment associated with the apparatus, the second interface caused to provide a notification regarding the at least one physical channel assignment (see para. 0008, Fig.4, step 408, para. 0049, 0055, "Controller in base station 222 provides a control message including/indicating the allocated resources toward UE, (step 408}", the assignment notification to the user equipment, see also para. 0056,  when the licensed spectrum was allocated to UE 230 for transmissions, then UE 230 will exchange packets with base station 222, see also Fig.5, para. 0066, the eNodeB 522 is enabled to enforce the spectrum selection criteria selected for UE 530 by PCRF 518. To do so, eNodeB 522 processes the spectrum selection criteria to allocate resources for transmissions involving UE 530 on the unlicensed spectrum and on the licensed spectrum and the eNodeB 522  provides a control message to UE 530 indicating the spectrum(s) to use for transmissions, such as for a single session or multiple sessions / notifying the user equipment of the physical channel assignment/resources allocated), wherein the supporting the first supports at least one of: 
conveying an indicator to the apparatus of the at least one physical channel assignment policy indication: or conveying an indicator to the apparatus of an urgency factor for the at least one physical channel assignment (see para 0059-0074, details  about  those  rules  and policies of  resource  allocations  are provided  in paras  59-74 (incl.  "time/timing"  provided  in Paras  59,  67,  71  and  "prioritizing"  certain  criteria  which  reflects  the aspect  of  "urgency factor").  

Although Cai disclose support at least one physical channel assignment for resource based on the at least one physical channel assignment policy indication;

Cai however does not explicitly disclose support at least one physical channel assignment “for at least one physical channel resource to an available physical resource block” based on the at least one physical channel assignment policy indication;

Chebib however disclose support at least one physical channel assignment “for at least one physical channel resource to an available physical resource block” based on at least one physical channel assignment policy indication (see Fig.6, para. 0046-0053, process 600 include determining whether the PRB utilization exceeds a utilization threshold (block 610), eNB 220 compare the PRM utilization that is monitored by eNB 220 to a utilization threshold, the utilization threshold include a quantity (e.g., a number of PRBs used), and process 600 include implementing an error correction policy to optimize error correction effectiveness (block 625), when the PRB utilization is below the utilization threshold, network resources (e.g., bandwidth, physical channels, etc.) is be available for implementing error correction procedures. As such, eNB 220 implement an error correction policy that enable eNB 220 to implement an error correction procedure that is augmented (e.g., a faster rate of retransmission, a greater bandwidth per transmission, etc.) by allocating the unused network resources to performing the error correction procedure / assigning /adding/support one physical channel assignment “for at least one physical channel resource to an available physical resource block”).

As per claim 21, the combination Cai and Chebib disclose the apparatus of claim 19.

Cai further disclose wherein the supporting conveying the indicator to the apparatus the at least one physical channel assignment policy indication comprises supporting conveying at least one of: an indicator for minimizing a number of consumed physical resource blocks for the at least one physical channel assignment; an indicator for maximal filling of consumed physical resource blocks for the at least one physical channel assignment; an indicator for equally loading consumed physical resource blocks for the at least one physical channel assignment; an indicator for minimizing worst-case intra-cell interference for consumed physical resource blocks for the at least one physical channel assignment; an indicator for minimizing fragmentation of consumed physical resource blocks for the at least one physical channel assignment; an indicator for minimize radio resource control reconfigurations for the at least one physical channel assignment; an indicator indicating that at least a first physical resource block is not allowed to be used for the at least one physical channel assignment; or an indicator indicating that at least a second physical resource block is allowed to be used for the at least one physical channel assignment (see para 0015, 0066-0070, the options  related to "interferences" as well as load balancing, para. 66 and 70 (use  of  additional resources  (i.e. resource blocks")  in the unlicensed spectrum).  

Claims 7, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US Pub. 2017/0311169), in view of Chebib (US Pub. No.:2017/0338908), and further in view of Lee et al. (US Pub. No.: 2017/0064765).
As per claim 7, the combination Cai and Chebib disclose the apparatus of claim 1.
The combination Cai and Chebib however does not explicitly disclose wherein the output configured to generate and transmit at least one assignment notification is configured to: generate and broadcast system information broadcast message, the system information broadcast message comprising information associated with the at least one physical channel assignment; and generate and broadcast a paging message, the paging message caused to notify the at least one user equipment of the system information broadcast message.  

Lee however disclose wherein the output configured to generate and transmit at least one assignment notification is configured to: generate and broadcast system information broadcast message, the system information broadcast message comprising information associated with the at least one physical channel assignment; and generate and broadcast a paging message, the paging message caused to notify the at least one user equipment of the system information broadcast message (see Fig.2, para. 0031, the eNB 20 may perform functions of selection for gateway 30, routing toward the gateway 30 during a radio resource control (RRC) activation, scheduling and transmitting of paging messages, scheduling and transmitting of broadcast channel (BCH) information, dynamic allocation of resources to the UEs 10 in both UL and DL, see also para. 0039, 0042, 0045, a DL transport channel includes a broadcast channel (BCH) used for transmitting system information, a paging channel (PCH) used for paging a UE, a downlink shared channel (DL-SCH) used for transmitting user traffic or control signals, a multicast channel (MCH) used for multicast or broadcast service transmission).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the output configured to generate and transmit at least one assignment notification is configured to: generate and broadcast system information broadcast message, the system information broadcast message comprising information associated with the at least one physical channel assignment; and generate and broadcast a paging message, the paging message caused to notify the at least one user equipment of the system information broadcast message, as taught by Lee, in the system of Cai and Chebib, so as to provide a method for handling, by a user equipment (UE), radio access network (RAN) assistance information in a wireless communication system, including discarding first broadcast RAN assistance information when a radio link failure (RLF) occurs, and applying second broadcast RAN assistance information after a specific time, see Cai, paragraphs 10-11.

As per claim 16, claim 16 is rejected the same way as claim 7.
As per claim 25, claim 25 is rejected the same way as claim 7.

Claims 8, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US Pub. 2017/0311169), in view of Chebib (US Pub. No.:2017/0338908), and further in view of Horn et al. (US Pub. No.: 2016/0057723).
As per claim 8, the combination of Cai and Chebib disclose the apparatus of claim 1.
The combination of Cai and Chebib however does not explicitly disclose wherein the output configured to generate and transmit at least one assignment notification is configured to: generate and unicast a radio resource control message to a user equipment, the radio resource control message comprising information associated with the at least one physical channel assignment.  

Horn however disclose wherein the output configured to generate and transmit at least one assignment notification is configured to: generate and unicast a radio resource control message to a user equipment, the radio resource control message comprising information associated with the at least one physical channel assignment (see para. 0173, the MME 1840 communicate the registration information in signaling 1842 to the base station 1805, which unicast 1844 to the mobile device 1815, and thus received by the mobile device 1815 via a cellular radio).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the output configured to generate and transmit at least one assignment notification is configured to: generate and unicast a radio resource control message to a user equipment, the radio resource control message comprising information associated with the at least one physical channel assignment, as taught by Horn, in the system of Cai and Chebib, so that mobile devices receive page transmissions that include information related to a service for which the mobile device is being paged and based at least in part on the service information, access one or more of the wireless communications networks based on the identified service, the particular wireless communications network(s) is selected based on an indication of the network contained in the page transmission and/or based on a policy that indicates a priority of RATs based on a type of service that is to be initiated in response to the page transmission, see Horn, paragraphs 8-10.

As per claim 17, claim 17 is rejected the same way as claim 8.
As per claim 26, claim 26 is rejected the same way as claim 8.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

Second Rejection:

Claim(s) 1, 10, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Rinne (US Pub. 2006/0195576), and further in view of Chebib (US Pub. No.:2017/0338908).

As per claim 1, Rinne disclose An apparatus (see Fig.1, a base station, see para. 0072) comprising: 
	at least one processor (see Fig.3, a base station with a CPU/a processor) ; and 
at least one memory (see Fig.3, a base station with a memory  for  storing) including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to:
receive at least one notification from at least one radio access network node controller, the at least one notification caused to notify the apparatus of at least one physical channel assignment policy indication (see Fig. 1, ref. 120 or 130: Para 72);
implement at least one physical channel assignment based on the at least one physical channel assignment policy indication (see Fig. 1, ref. 120 or 130: Para 72); 
generate and transmit at least one assignment notification to at least one user equipment associated with the apparatus, the assignment notification caused to notify the at least one user equipment of the at least one physical channel assignment (see Fig. 1, Figs. 4a and 4b of D2 clearly disclose that, in an RAN, a controller (Fig. 1, ref. 120 or 130: Para 72,  discloses that the controller in Fig.1 is a network controller) transmits, to a base station, a resource allocation policy indication that is then used by the base station to assign resources to a UE and sends an indication related to the assigned resources to the UE).

Although Rinne disclose implement at least one physical channel assignment based on the at least one physical channel assignment policy indication;

Rinne however does not explicitly disclose implement at least one physical channel assignment “for at least one physical channel resource to an available physical resource block” based on the at least one physical channel assignment policy indication;

Chebib however disclose implement at least one physical channel assignment “for at least one physical channel resource to an available physical resource block” based on at least one physical channel assignment policy indication (see Fig.6, para. 0046-0053, process 600 include determining whether the PRB utilization exceeds a utilization threshold (block 610), eNB 220 compare the PRM utilization that is monitored by eNB 220 to a utilization threshold, the utilization threshold include a quantity (e.g., a number of PRBs used), and process 600 include implementing an error correction policy to optimize error correction effectiveness (block 625), when the PRB utilization is below the utilization threshold, network resources (e.g., bandwidth, physical channels, etc.) is be available for implementing error correction procedures. As such, eNB 220 implement an error correction policy that enable eNB 220 to implement an error correction procedure that is augmented (e.g., a faster rate of retransmission, a greater bandwidth per transmission, etc.) by allocating the unused network resources to performing the error correction procedure / assigning /adding/implementing one physical channel assignment “for at least one physical channel resource to an available physical resource block”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to implement at least one physical channel assignment “for at least one physical channel resource to an available physical resource block” based on the at least one physical channel assignment policy indication, as taught by Chebib, in the system of Rinne, so as to enable a network device (e.g., a base station) to dynamically implement error correction procedures (e.g., HARQ, FEC, etc.) based on one or more factors, such as a level of network activity or congestion, the availability of network resources to correct failed transmissions, and the relative service requirements of failed transmissions. When network congestion is high, the network device may implement an error correction policy that is directed to, for example, the efficient use of the limited network resources that are still available (e.g., by using available network resources to correct transmission failures with the highest quality of service (QoS) requirements). However, when network congestion is low, the network device may implement an error correction policy directed to, for example, optimizing the effectiveness of rate of error correction procedures (e.g., by allocating unused network resources to retransmit information more rapidly, more frequently, with greater signal strength, see Chebib, paragraph 15.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection:
Claim(s) 1, 10, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Brunel (US Pub. 2017/290027), and further in view of Chebib (US Pub. No.:2017/0338908).

As per claim 1, Brunel disclose An apparatus (see Fig.1, Fig.3, AP 110) comprising: 
	at least one processor (see Fig.3, microcontroller or CPU (Central Processing Unit) 300) ; and 
at least one memory (see Fig.3, a RAM (Random-Access Memory) 301; a ROM (Read-Only Memory) 302) including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to:
receive at least one notification from at least one radio access network node controller, the at least one notification caused to notify the apparatus of at least one physical channel assignment policy indication (see Fig. 1, Fig.4-8, ref. 100: para 57);
implement at least one physical channel assignment based on the at least one physical channel assignment policy indication (see Fig. 1, ref. 100 , para. 59-62); 
generate and transmit at least one assignment notification to at least one user equipment associated with the apparatus, the assignment notification caused to notify the at least one user equipment of the at least one physical channel assignment (see Fig. 1, Fig.4-8, in Fig.1, the element with ref. "100" clearly shows the network controller sending indication of resource allocation policies as provided in Para 57 to a base station which assigns resources to a UE and indicates the assignment to said UE as explained in Paras 59-62).

Although Brunel disclose implement at least one physical channel assignment based on the at least one physical channel assignment policy indication;

Brunel however does not explicitly disclose implement at least one physical channel assignment “for at least one physical channel resource to an available physical resource block” based on the at least one physical channel assignment policy indication;

Chebib however disclose implement at least one physical channel assignment “for at least one physical channel resource to an available physical resource block” based on at least one physical channel assignment policy indication (see Fig.6, para. 0046-0053, process 600 include determining whether the PRB utilization exceeds a utilization threshold (block 610), eNB 220 compare the PRM utilization that is monitored by eNB 220 to a utilization threshold, the utilization threshold include a quantity (e.g., a number of PRBs used), and process 600 include implementing an error correction policy to optimize error correction effectiveness (block 625), when the PRB utilization is below the utilization threshold, network resources (e.g., bandwidth, physical channels, etc.) is be available for implementing error correction procedures. As such, eNB 220 implement an error correction policy that enable eNB 220 to implement an error correction procedure that is augmented (e.g., a faster rate of retransmission, a greater bandwidth per transmission, etc.) by allocating the unused network resources to performing the error correction procedure / assigning /adding/implementing one physical channel assignment “for at least one physical channel resource to an available physical resource block”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to implement at least one physical channel assignment “for at least one physical channel resource to an available physical resource block” based on the at least one physical channel assignment policy indication, as taught by Chebib, in the system of Brunel, so as to enable a network device (e.g., a base station) to dynamically implement error correction procedures (e.g., HARQ, FEC, etc.) based on one or more factors, such as a level of network activity or congestion, the availability of network resources to correct failed transmissions, and the relative service requirements of failed transmissions. When network congestion is high, the network device may implement an error correction policy that is directed to, for example, the efficient use of the limited network resources that are still available (e.g., by using available network resources to correct transmission failures with the highest quality of service (QoS) requirements). However, when network congestion is low, the network device may implement an error correction policy directed to, for example, optimizing the effectiveness of rate of error correction procedures (e.g., by allocating unused network resources to retransmit information more rapidly, more frequently, with greater signal strength, see Chebib, paragraph 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US Pub. No.:2017/0064765) – see Fig.5, para. 0038, “FIG. 5 shows an example of a physical channel structure. A physical channel transfers signaling and data between PHY layer of the UE and eNB with a radio resource. A physical channel consists of a plurality of subframes in time domain and a plurality of subcarriers in frequency domain. One subframe, which is 1 ms, consists of a plurality of symbols in the time domain. Specific symbol(s) of the subframe, such as the first symbol of the subframe, may be used for a physical downlink control channel (PDCCH). The PDCCH carries dynamic allocated resources, such as a physical resource block (PRB) and modulation and coding scheme (MCS)”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469